Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made by and between C&J Energy
Services, Inc., a Delaware corporation (the “Company”), and James H. Prestidge,
Jr. (“Executive”), effective as of April 1, 2013 (the “Effective Date”).

RECITALS

WHEREAS, the Company desires to employ Executive on the terms and conditions and
for the consideration hereinafter set forth, and Executive desires to be
employed by the Company on such terms and conditions and for such consideration;
and

WHEREAS, both the Company and Executive have read and understood the terms of
this Agreement, and have been afforded a reasonable opportunity to review this
Agreement with their respective legal counsel.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows, effective as of the
Effective Date:

AGREEMENT

ARTICLE I

DEFINITIONS

1.1 Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified or referred to in this Section 1.1:

(a) “Accrued Obligation” shall mean the sum of (1) Executive’s Base Salary
earned through the Date of Termination and (2) any accrued vacation pay earned
by Executive, in both cases, to the extent not theretofore paid.

(b) “Applicable Anti-Corruption Laws” shall mean all anti-corruption and
anti-bribery laws and legislation that are or may become applicable to Executive
or to the Company or its Subsidiaries, whether as a result of the location of
citizenship, incorporation or registration, or business operations, including
the U.S. Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery Act
2010, the principles set out in the Organization for Economic Cooperation and
Development Convention Combating Bribery of Foreign Public Officials in
International Business Transactions.

(c) “Business” shall mean any business in which the Company or any of its
Subsidiaries or other affiliates is engaged during the Term and for which
Executive has (or has had) responsibilities or about which Executive has
Confidential Information and, as of the end of the Term, any other business in
which the Company or any of its Subsidiaries or other affiliates has undertaken
material, substantive steps to engage within the twelve (12) month period prior
to such time and for which Executive has had material responsibility with regard
to, or Confidential Information about, such steps. Without limiting the
foregoing, “Business” shall be deemed to include the well completion and
servicing business (including hydraulic fracturing, coiled tubing, pressure
pumping, cased-hole wireline, pressure testing, pump-down, perforating, pipe
recovery and other complementary services), petroleum engineering services
(including services in connection with hydraulic fracture stimulation and
reservoir engineering) and the chemicals and fluids procurement and sales
business.



--------------------------------------------------------------------------------

(d) “Cause” shall mean Executive’s (i) willful failure to perform, without
proper legal justification and not due to reasons beyond Executive’s control,
the duties required under this Agreement or as otherwise reasonably required by
the Board or Chief Executive Officer of the Company; (ii) conviction,
indictment, admission or plea of guilty or nolo contendere to a charge of
felony, or any dishonest conduct materially adverse to the Company or any
Subsidiary or other affiliate of the Company, including any theft, embezzlement,
misappropriation or misuse of funds or property, fraud or falsification of
records, correspondence or other documents; (iii) any breach of any
representation in this Agreement or any material breach of any of the terms of,
or failure to perform any of his covenants contained in, this Agreement or any
restricted stock agreement or equity award agreement; or (iv) material violation
or failure to abide by the lawful instructions, policies or workplace rules
established by the Company or any affiliate of the Company.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Date of Termination” shall mean the effective date of termination of
Executive’s employment hereunder.

(g) “Government Official” shall mean any agent, representative, official,
officer, director, or employee of any government or any department, agency, or
instrumentality thereof (including officers, directors, and employees of
state-owned, operated or controlled entities) or of a public international
organization, or any person acting in an official capacity for or on behalf of
any such government, department, agency, instrumentality, or public
international organization.

(h) “Permanent Disability” shall mean the sickness or disability that renders
Executive incapable of performing his duties under this Agreement for a period
in excess of six (6) months during any consecutive twelve (12) month period.

(i) “Release Expiration Date” shall mean the date that is 21 days following the
date upon which the Company timely delivers to Executive the Release (which
shall occur no later than seven days after the Date of Termination), or in the
event that such termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967, as amended), the date that is
45 days following such delivery date.

(j) “Restricted Area” shall mean those geographic areas where the Company or any
Subsidiary or other affiliate conducts the Business during the Term and for
which Executive has material responsibilities. Without limiting the foregoing,
the “Restricted Area” shall include those countries, parishes, counties and
other areas specified on Exhibit “A”, and any additional areas in which the
Company has taken material, substantive steps, with Executive’s assistance, in
preparation of conducting the Business.

 

2



--------------------------------------------------------------------------------

(k) “Section 409A” shall mean Section 409A of the Code and the final Department
of Treasury regulations and other interpretive guidance issued thereunder.

(l) “Separation from Service” shall have the meaning ascribed to such term in
Section 409A.

(m) “Subsidiary” shall mean any business entity with respect to which the
Company owns or controls, directly or indirectly, not less than a majority of
the equity securities of such entity, or otherwise possesses, with by virtue of
security ownership or contract, the power to elect a majority of the board of
directors or other governing body or officers thereof.

ARTICLE II

DUTIES

2.1 Duties. During the Term, Executive shall serve the Company as President –
International Infrastructure Development and in such other position(s) as the
Board of Directors of the Company (the “Board”) and Executive shall mutually
agree. Executive shall report to the Chief Executive Officer and President/Chief
Financial Officer of the Company. Executive shall comply with the policies of
the Company as may be in effect from time to time for executive officers,
including the Company’s policies regarding confidentiality, ownership of
intellectual property, drug testing, anti-discrimination and harassment, and
ethical conduct.

2.2 Extent of Duties. Subject to the use of vacation, holiday and other approved
leave time, Executive shall devote substantially all of his business time and
his best energy and efforts to the affairs of the Company and, as may be
requested by the Company, its Subsidiaries. During the Term, Executive shall not
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of Company, except with the consent of the Board or as
otherwise permitted by this Section 2.2. Executive agrees to serve in the
position(s) referred to in Section 2.1 and to perform diligently and to the best
of his abilities the duties and services appertaining to such position(s), as
well as such additional duties and services appropriate to such position(s)
which the parties mutually may agree upon from time to time.

ARTICLE III

TERMS OF EMPLOYMENT

3.1 At-Will Employment. Executive’s employment hereunder will begin on the
Effective Date and will continue until such date as Executive’s employment is
terminated by either Executive or the Company. For the avoidance of doubt,
Executive shall be employed on an at-will basis, which means that either party
may terminate Executive’s employment at any time and for any lawful reason (or
no reason at all). The period of time that Executive is employed hereunder is
referred to as the “Term.”

3.2 Base Compensation. As compensation for services rendered under this
Agreement, Executive shall be entitled to receive from the Company an annualized
base salary (before tax withholdings and other deductions) of $325,000 (“Base
Salary”). Executive’s Base Salary shall be reviewed by the Board on an annual
basis and, in the Board’s discretion, may be increased or decreased; provided,
however, that Executive’s Base Salary shall not be decreased without the written
consent of Executive. Executive’s Base Salary shall be payable in arrears at
regular intervals (but no less frequently than monthly) in accordance with the
prevailing practice and policies of the Company.

 

3



--------------------------------------------------------------------------------

3.3 Annual Bonus. Executive shall be eligible to receive an annual bonus
(“Annual Bonus”) for each complete calendar year that he is employed with the
Company during the Term (each such calendar year, a “Bonus Year”) in which the
Company achieves certain targets as set forth by the Compensation Committee of
the Board (the “Compensation Committee”), and the amount of such bonus shall
have a target range of 75% to 150% of Executive’s Base Salary for the applicable
Bonus Year (assuming that all performance targets are met or exceeded); provided
that, for the avoidance of doubt, unless the Compensation Committee determines
otherwise, Executive shall not be entitled to an Annual Bonus for any Bonus Year
in which the Company does not achieve such targets, as determined by the
Compensation Committee, and provided, further, that Executive shall not be
entitled to any Annual Bonus if Executive is not employed by the Company on the
date the Compensation Committee determines annual bonuses for executive officers
of the Company. The Annual Bonus is expected to be paid between January 1 and
February 28 of the calendar year immediately following the Bonus Year (the
“Payment Date”); provided, however, that if the Company’s accountants have not
delivered the audited financial statements for such Bonus Year prior to the
Payment Date, the Company may delay the Payment Date until the earlier to occur
of (i) three (3) days following the Company’s receipt of such Bonus Year’s
audited financial statements and (ii) June 30 of the calendar year immediately
following the Bonus Year. Notwithstanding the foregoing, the Company shall use
its best efforts to ensure delivery of its audited financial statements for each
Bonus Year on or before February 28 of the following calendar year. Each Bonus
Year during the Term, the Compensation Committee will review the structure of
the targets provided by it for the preceding Bonus Year and establish the
targets for the Bonus Year as it deems appropriate.

3.4 Benefits. During the Term, Executive shall be eligible to participate in the
benefit programs and plans that the Company makes available to similarly
situated employees, subject to the terms and conditions of the applicable
benefit programs and plans. For the avoidance of doubt, during the Term,
Executive will be eligible to participate in the Company’s 401(k) plan, subject
to the terms and conditions of that plan. The Company will match dollar for
dollar contributions made by Executive, up to 4% of Executive’s compensation, as
defined by the plan and determined by applicable law. In addition to these
benefits, Executive may take up to fifteen (15) business days paid vacation per
calendar year during his employment under this Agreement (“Vacation Days”),
which such Vacation Days shall accrue and be used pursuant to the Company’s
vacation policies as may exist from time to time. Any unused Vacation Days shall
carry over to the following year, but shall only remain valid for a period of
one (1) year. The Company also agrees to provide Executive with all paid
holidays ordinarily given by the Company to its similarly situated employees.
The Company shall not, by reason of this Section 3.4, be obligated to institute,
maintain, or refrain from changing, amending or discontinuing, any benefit
program, plan or policy, so long as such changes are similarly applicable to
similarly situated Company employees.

 

4



--------------------------------------------------------------------------------

3.5 One-Time Inducement Equity Grant. Executive will receive a one-time grant of
shares of restricted common stock in the Company with an aggregate grant date
value of $500,000 pursuant to the terms and conditions of (a) a Restricted Stock
Agreement effective as of the Effective Date and (b) the Company’s 2012
Long-Term Incentive Plan (the “LTIP”). Such restricted common stock will vest in
equal one-half installments on each of the first and second anniversaries of the
Effective Date, provided that Executive has remained continuously employed by
the Company between the Effective Date and each of the applicable anniversary
dates. The terms of the award agreement relating to such grant shall govern and
control any conflict between the terms of this Agreement and the terms of such
award agreement.

3.6 Equity Incentives. As a long term incentive, not later than March 15 of each
calendar year beginning in 2014 during the Term, Executive shall be eligible to
receive annual equity awards (“Equity Awards”) as may be determined in the sole
discretion of the Compensation Committee. The amount and terms of such Equity
Awards, if any, shall be determined by the Compensation Committee in its
discretion. Any such Equity Awards shall be granted under the LTIP or any other
equity compensation plan that has been approved by the Company’s shareholders
and, unless otherwise determined by the Compensation Committee, will vest over a
three-year period with 1/3 of such Equity Awards vesting on each of the first,
second, and third anniversaries of the date of grant, provided that Executive
has remained continuously employed by the Company between the grant date and
each of the applicable anniversary dates. The terms of each award agreement
relating to any Equity Award shall govern and control any conflict between the
terms of this Agreement and the terms of such award agreement.

3.7 Additional Restricted Stock Unit Award. Subject to approval by the
Compensation Committee, the Company may grant restricted stock unit awards to
certain executives, including Executive, pursuant to the terms and conditions of
the LTIP and a restricted stock unit award agreement. To the extent vested, any
such restricted stock units will represent the right to receive a specified
number of shares of the Company’s common stock (and/or cash equal to the fair
market value of such shares of common stock), contingent upon, and within a
specified period following, the attainment of specified performance objectives
with respect to the Company’s Middle East operations. If, during the Term, the
Compensation Committee grants restricted stock unit awards to its similarly
situated executive employees with responsibilities for the Company’s Middle East
operations, then Executive will be granted a restricted stock unit award as
contemplated by this Section 3.7, with the terms of such award to be determined
in the discretion of the Compensation Committee.

3.8 Other Benefits.

(a) During the Term, Executive shall be entitled to other fringe benefits and
perquisites as may be determined by the Board, but which shall include a monthly
automobile allowance of $800 and the reimbursement of ordinary use and
maintenance costs for such automobile, which such reimbursement shall be subject
to the Company’s reimbursement policies in effect from time to time.

(b) Executive is authorized to incur ordinary, necessary, and reasonable
business expenses in connection with the performance of his duties,
responsibilities, and authorities under this Agreement and for the promotion of
the Company’s business and activities during this Agreement, including
reasonable expenses for necessary travel and entertainment and other items of
expense required in the normal and routine course of Executive’s employment

 

5



--------------------------------------------------------------------------------

under this Agreement. The Company will reimburse Executive from time to time for
all such business expenses actually incurred pursuant to and in conformity with
this subsection and the policies and practices of the Company then in effect
relative to the reimbursement of business expenses. Any such reimbursement of
expenses shall be made by the Company upon or as soon as practicable following
receipt of documentation from Executive for such reimbursement (but in any event
not later than the close of Executive’s taxable year following the taxable year
in which the expense is incurred by Executive). In no event shall any
reimbursement be made to Executive for such expenses incurred after the Date of
Termination. Executive is not permitted to receive a payment in lieu of
reimbursement under this Section 3.8(b). Any payments or reimbursements of any
expenses provided for under this Agreement shall be made in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(iv).

ARTICLE IV

TERMINATION

4.1 Termination of Employment. This Agreement shall terminate (a) immediately
upon (i) termination of Executive’s employment by the Company for Cause (as
determined by the Board), (ii) Executive’s death or the provision to Executive
of notice of the Company’s determination of his Permanent Disability or (b) upon
fourteen (14) days prior written notice if terminated by either the Company or
Executive for any other reason (or no reason at all).

4.2 Obligations of the Company Upon Termination:

(a) Termination by the Company, by Executive or on Death or Permanent
Disability. If either (i) the Company terminates Executive’s employment,
(ii) Executive’s employment is terminated by reason of Executive’s death or
Permanent Disability, or (iii) Executive resigns his employment, then Executive
shall be entitled only to the payment of (x) the Accrued Obligation and
(y) unreimbursed expenses, which shall be paid pursuant to Section 3.8(b) above.

(b) Termination by the Company without Cause. In addition to the amounts set
forth in Section 4.2(a), if (x) the Company terminates Executive’s employment
without Cause (and not due to Executive’s Permanent Disability) then, subject
to: (i) Executive’s delivery to the Company (and non-revocation within any time
provided to do so) by the Release Expiration Date of a release of all claims in
form and substance acceptable to the Company (the “Release”), which such Release
shall be substantially in the form contained at Exhibit B (subject to any
changes to reflect applicable law as of the Date of Termination); and
(ii) Executive’s compliance with Articles V, VI and VII, Executive shall also be
entitled to receive:

(1) a lump-sum payment equal to Executive’s Base Salary as in effect on the Date
of Termination, which such payment shall be made on the date that is the
sixtieth (60th) day following the Date of Termination (or the first business day
thereafter if the 60th day is not a business day); and

(2) any and all long-term incentive equity grants awarded to Executive under any
plan not previously exercisable and vested shall become fully exercisable and
vested as of the date that is the sixtieth (60th) day following the Date of
Termination.

 

6



--------------------------------------------------------------------------------

For the avoidance of doubt, Executive shall not be entitled to the items set
forth in this Section 4.2(b) if this Agreement terminates as a result of
(x) Executive’s death or Permanent Disability; (y) Executive’s termination of
employment by the Company for Cause; or (z) Executive’s resignation from
employment from the Company, regardless of the reason for such resignation.

(c) Termination on Death or Permanent Disability. In addition to the amounts set
forth in Section 4.2(a), if Executive’s employment is terminated by reason of
Executive’s death or Permanent Disability, then Executive (or in the event of
Executive’s death, his estate) shall also be entitled to receive the timely
payment or provision of any and all benefit obligations provided under
Section 3.4, which under their terms are available in the event of death or
disability.

4.3 Deemed Resignations. Upon any termination of Executive’s employment with the
Company, and without further action on the part of Executive, Executive shall be
deemed to have resigned from each directorship and other office or position of
authority Executive may hold with the Company or any of its direct or indirect
Subsidiaries.

ARTICLE V

CONFIDENTIAL INFORMATION AND NONCOMPETITION

5.1 Confidential Information. For the purposes of Articles V, VI, VII, and VIII
the “Company” shall be deemed to include the Company and each of its
Subsidiaries.

5.2 Scope of Confidential Information. Executive acknowledges that the Company
has developed, and will during the term of Executive’s employment continue to
develop, substantial, confidential, competitively valuable information and other
intangible or “intellectual property” in connection with its business, some or
all of which is proprietary to the Company, (collectively, the “Confidential
Information”). Without limiting the generality of the preceding sentence,
Executive expressly recognizes and agrees that subject to the remainder of this
subsection, the following items, and all copies, summaries, extracts or
derivative works thereof, are entitled to trade secret protection and constitute
Confidential Information under this Agreement, whether developed prior to the
date hereof or hereafter, and whether with the assistance of Executive or
otherwise: (i) the Company’s proprietary computer software, databases and lists
of customers, prospects, candidates, and employees; employee applications;
skills inventory sheets and similar summaries of employee qualifications as well
as employee compensation; customer ordering habits, billing rates, buying
preferences, and short term needs; sales reports and analysis; (ii) employee
reports and analysis; customer job orders and profit margin data; businesses
processes, methods of operation and sales techniques; (iii) statistical
information regarding the Company; (iv) financial information of the Company and
its customers that is not publicly available; (v) specially negotiated terms and
pricing with vendors and customers; (vi) research and development, business
projects, strategic business plans, and strategies; products and solution
services offered to customers; and (viii) other non-public information that
gives the Company a competitive advantage by virtue of it not being publicly
known. Notwithstanding the foregoing, the Confidential Information shall not
include (a) any information which is or becomes publicly available other than as
a result of the wrongful action of Executive or his agents; (b) any information
independently developed by Executive subsequent to the Date of Termination;
(c) any information made available to Executive following the Date of
Termination from a third party not known by Executive to be under binder of
confidentiality to the Company with regard thereto or (d) any information as to
which the Company specifically waives its rights hereunder pursuant to an
instrument in writing.

 

7



--------------------------------------------------------------------------------

5.3 Agreement to Provide Confidential Information to Executive. The Company
promises to provide some or all of the Confidential Information described above
to Executive without regard to the duration of his continued employment with the
Company. Executive agrees that the Confidential Information belongs to the
Company, is subject to the terms of this Agreement, and is not his property.

5.4 Agreement to Return Confidential Information and Company Property. At any
time during employment, upon demand by the Company, and within five (5) days
after the Date of Termination, regardless of which party initiates such
termination, Executive promises to return all property of the Company to the
Company, including all computer files and other electronically stored
information and all copies of all or any part of the Confidential Information
and any summaries, extracts or derivative works thereof, in good condition. Such
property includes but is not limited to any Confidential Information including
Created Works constituting Confidential Information, and any of the Company’s
tools of trade.

ARTICLE VI

NON-DISCLOSURE

6.1 Non-Disclosure.

(a) General Duty. Executive agrees that he will not directly or indirectly use
any Confidential Information, including the Company’s proprietary information,
trade secrets or the Created Works, for his own benefit or for the benefit of
any third party. Executive agrees that he will not directly or indirectly
disclose any Confidential Information, including the Company’s proprietary
information, trade secrets, or the Created Works, to any person or entity who is
not an employee of the Company unless previously authorized to do so by the
Company.

(b) Special Exceptions. Notwithstanding the foregoing, to the extent that
Executive shall be required, by law or process of law, to disclose any
Confidential Information, Executive shall be entitled to do so only to the
extent so required, subject to giving the Company prompt, advance notice of such
requirement so that the Company may pursue a protective order or other remedy,
and Executive acknowledges and agrees that he will cooperate reasonably with the
Company’s efforts to obtain a confidentiality order or similar protection.

6.2 Nature of Business.

(a) Acknowledgment of Competitive Business. Executive acknowledges and agrees
that the Company is engaged in a highly competitive industry and must protect
its Confidential Information against unauthorized use or disclosure, as such use
or disclosure would irreparably harm the Company’s interests. Executive
recognizes that the disclosure by the Company to Executive of certain of its
Confidential Information will be necessary and useful to Executive in the
performance of his job duties for the Company under this Agreement. As a result,
Executive will have access to Confidential Information that could be used by the
Company’s competitors in a manner which would irreparably harm the Company’s
competitive position in the marketplace.

 

8



--------------------------------------------------------------------------------

(b) Acknowledgment of Need for Protection. Executive further acknowledges and
agrees that it would be virtually impossible for Executive to ignore all
knowledge of the Company’s Confidential Information if he were to engage in
competition with the Company. It is, therefore, reasonable and proper for the
Company to protect against the intentional or inadvertent use of such
Confidential Information. Accordingly, Executive agrees that restrictions on
competition and soliciting the Company’s customers or employees during his
employment under this Agreement and for a reasonable period of time thereafter
are appropriate and necessary for the protection of the Company’s Confidential
Information, goodwill, and other legitimate business interests. For the
avoidance of doubt, Executive acknowledges and agrees that if he violates any of
the provisions of Article VII below, he will also, inevitably violate
Section 6.1 above.

ARTICLE VII

NON-SOLICITATION AND NON-COMPETITION

7.1 Non-Solicitation and Non-Competition. Ancillary to the agreements to provide
Executive with the Confidential Information as set forth above, and in order to
aid in the enforcement of those agreements, and as an express condition of
Executive’s employment, Executive agrees that, during the Term and for a period
of two (2) years after the end of the Term (the “Prohibited Period”) for any
reason, he will (other than on behalf of the Company or its Subsidiaries):

(a) refrain from carrying on or engaging in the Business in the Restricted Area.
Executive agrees and covenants that, because the following conduct would
effectively constitute carrying on or engaging in the Business, he will not, and
he will cause his affiliates not to, in the Restricted Area during the
Prohibited Period: directly or indirectly, own, manage, operate, join, become an
employee of, control or participate in or be connected with any business,
individual, partnership, firm, corporation or other entity which engages in the
Business;

(b) refrain from, and cause his affiliates to refrain from, soliciting or
causing to be solicited, for the benefit of any individual or entity engaged in
or planning to engage in the Business, any customer of the Company or its
Subsidiaries that was a customer of the Company or its Subsidiaries in the
Restricted Area during the Term; and

(c) refrain from, and cause his affiliates to refrain from, engaging or
employing or soliciting or contacting with a view to the engagement or
employment of, any person who is an officer or employee of the Company or its
Subsidiaries.

7.2 Exceptions. Notwithstanding the restrictions contained in Section 7.1 above,
Executive or any of his affiliates may own (i) less than five percent (5%) of
any equity security registered under the Securities Exchange Act of 1934, as
amended, in any entity engaged in the Business, provided that neither Executive
nor his affiliates has the power, directly or indirectly, to control or direct
the management or affairs of any such corporation and is not involved in the
management of such corporation, and (ii) those equity investments owned by
Executive as of the

 

9



--------------------------------------------------------------------------------

date of this Agreement as previously disclosed to and agreed by the Board.
Further notwithstanding the foregoing, the restrictions set forth in Sections
7.1(a) and (b) above will not apply following the end of the Term in the event
that Executive’s employment is terminated within the first nine (9) months after
the Effective Date and such termination is attributable to a judicial or
arbitral determination that any commitment that Executive has to a former
employer or other third-party precludes Executive from continuing in employment
with the Company.

ARTICLE VIII

ANTI-CORRUPTION COMPLIANCE

8.1 Compliance with Applicable Anti-Corruption Laws. Executive acknowledges and
agrees that he understands and will comply with all Applicable Anti-Corruption
Laws, and will not, directly or indirectly, pay, offer, authorize or promise to
pay or provide anything of value to any Government Official, political party,
political party official or political candidate, or to any other person in order
to influence an official act, omission or decision that will assist the Company
or any other person or entity in obtaining or retaining business or in directing
business to any other person or entity for any purpose that violates the
Applicable Anti-Corruption Laws or would cause the Company to be in violation of
Applicable Anti-Corruption Laws.

8.2 Compliance with Company Anti-Corruption Program. Executive acknowledges and
agrees that he will comply with the Company’s Anti-Corruption Compliance Program
and Manual and Code of Business Conduct, including the Company’s annual
anti-corruption training requirement, and further agrees to execute a compliance
certification, as periodically may be requested by the Company.

ARTICLE IX

SURVIVAL OF COVENANTS, ENFORCEMENT OF COVENANTS AND REMEDIES

9.1 Survival of Covenants. Executive acknowledges and agrees that his covenants
in Articles V, VI, and VII of this Agreement shall survive the termination of
this Agreement, and the existence of any claim or cause of action of Executive
against the Company whether predicated on this Agreement or otherwise shall not
constitute a defense to the enforcement by the Company of those covenants.

9.2 Enforcement of Covenants. Executive acknowledges and agrees that his
covenants in Articles V, VI, and VII of this Agreement are, among other things,
ancillary to the otherwise enforceable agreements to provide Executive with
Confidential Information and are supported by independent, valuable
consideration. Executive further acknowledges and agrees that the limitations as
to time, geographical area, and scope of activity to be restrained by those
covenants are reasonable and acceptable to Executive in all respects and do not
impose any greater restraint than is reasonably necessary to protect the
Company’s goodwill and other legitimate business interests. Executive further
agrees that if, at some later date, a court of competent jurisdiction determines
that any of the covenants in Articles V, VI or VII are unreasonable, any such
covenants shall be reformed by the court and enforced to the maximum extent
permitted under the law.

 

10



--------------------------------------------------------------------------------

9.3 Remedies. In the event of actual or threatened breach by Executive of any of
his covenants in Articles V, VI, and VII of this Agreement, the Company shall be
entitled to equitable relief by temporary restraining order, temporary
injunction, or permanent injunction or otherwise, in addition to all other legal
and equitable relief to which it may be entitled, including any and all monetary
damages that the Company may incur as a result of said breach, violation, or
threatened breach or violation. The Company may pursue any remedy available to
it concurrently or consecutively in any order as to any breach, violation, or
threatened breach or violation, and the pursuit of one of such remedies at any
time will not be deemed an election of remedies or waiver of the right to pursue
any other of such remedies as to such breach, violation, or threatened breach or
violation, or as to any other breach, violation, or threatened breach or
violation. In addition to the above, in the event that a final judicial
determination concludes that Executive has so breached any of his covenants in
Articles V, VI, or VII of this Agreement, the Company will be entitled to
reimbursement by Executive of all severance payments paid by the Company under
this Agreement during the period of any such breach. Further, in the event of an
alleged actual, material breach by Executive of any of his covenants in Articles
V, VI, and VII of this Agreement, as determined in good faith by the Board, the
Company may suspend the payments and benefits then owing to Executive under this
Agreement without resort to judicial intervention until such breach is cured (if
curable); provided, however, that if it is later determined, whether judicially
or otherwise by the Board, that Executive was not in material breach of such
covenants, the Company shall promptly pay to Executive all such suspended
payments and benefits, as well as reimbursement of all reasonable costs and
expenses (including attorneys’ fees) incurred by Executive in defending any such
claim or action in accordance with Section 9.11; provided, however, that any
cure and payments upon cure and any payments upon a judicial determination that
no breach occurred will be made no later than the deadline under Section 409A of
the Code that is applicable to disputed payments and refusals to pay.

ARTICLE X

MISCELLANEOUS

10.1 Entire Agreement. This Agreement constitutes the entire agreement between
the parties concerning the Agreement’s subject matter and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to its subject matter.

10.2 Modification; Amendment. This Agreement may not be modified or amended in
any respect except by an instrument in writing signed by the party against whom
such modification or amendment is sought to be enforced. No modification or
amendment may be enforced against the Company unless such modification or
amendment is in writing and authorized by the Board.

10.3 No Waiver. The waiver by either party of a breach of any term of this
Agreement shall not operate or be construed as a waiver of a subsequent breach
of the same provision by either party or of the breach of any other term or
provision of this Agreement.

10.4 Remedies; Governing Law; Jurisdiction. This Agreement and performance under
it, and the exclusive venue for all proceedings that may ensue from its breach,
shall be in state or federal court, as applicable, located in Harris County,
Texas and this Agreement shall be construed in accordance with the laws of the
State of Texas. In the event of a breach or

 

11



--------------------------------------------------------------------------------

threatened breach by either Executive or the Company of any provision of this
Agreement, the non-breaching party shall be entitled to a temporary restraining
order and an injunction restraining the breaching party from the commission or
threatened commission of such breach. Nothing herein shall be construed as
prohibiting either Executive or the Company from pursuing any other remedies
available to it for such breach or threatened breach, including the recovery of
money damages. Nothing in this Agreement precludes the Company from seeking to
remove a civil action from any state court to federal court.

10.5 Executive’s Representations.

(a) Executive represents and warrants that he is free to enter into this
Agreement and to perform each of the terms and covenants of it. Executive
represents and warrants that he is not restricted or prohibited, contractually
or otherwise, from entering into and performing this Agreement, and that his
execution and performance of this Agreement is not a violation or breach of any
other agreement between Executive and any other person or entity. For the
avoidance of doubt, Executive expressly represents that he is under no
non-competition, non-solicitation, confidentiality or other agreement or
obligation with any third party that would prevent him from assuming employment
hereunder or performing the duties required of him hereunder. Executive
acknowledges and agrees that, in the course of his employment hereunder, he will
not use or disclose any legally protected information belonging to any former
employer or other third party and he will not introduce any confidential,
proprietary or legally protected information belonging to a former employer or
other third party to Company property or Company computer systems absent the
express consent of such third party. Executive further represents that he has
not violated any non-disclosure or other obligation owed to any former employer
or other third party.

(b) Executive represents, acknowledges and agrees that (i) he is not relying
upon any determination by the Company, its affiliates, or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) regarding the tax effects associated with Executive’s
execution of this Agreement and (ii) in deciding to enter into this Agreement,
Executive is relying on his own judgment and the judgment of the professionals
of his choice with whom he has consulted. Executive hereby releases, acquits and
forever discharges the Company Parties from all actions, causes of action,
suits, debts, obligations, liabilities, claims, damages, losses, costs and
expenses of any nature whatsoever, whether known or unknown, on account of or
arising out of, or in any way related to the tax effects associated with
Executive’s execution of this Agreement

10.6 Notices. All notices and other communications under this Agreement shall be
in writing and shall be given in person or by either personal delivery,
facsimile with confirmation of receipt, overnight delivery, or first class mail,
certified or registered with return receipt requested, with postal or delivery
charges prepaid, and shall be deemed to have been duly given when delivered
personally, or three days after mailing first class, certified or registered
with return receipt requested, to the respective persons named below:

 

If to the Company:  

C& J Energy Services, Inc.

10375 Richmond Ave., Suite 2000

Houston, TX 77042

Attention: Executive Vice President, General Counsel & Corporate Secretary

E-mail:

 

12



--------------------------------------------------------------------------------

If to Executive:  

James H. Prestidge, Jr.

Address:

E-mail:

10.7 Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

10.8 Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, (a) this Agreement shall be considered divisible,
(b) such provision shall be deemed inoperative to the extent it is deemed
illegal, invalid, or unenforceable, and (c) in all other respects this Agreement
shall remain in full force and effect.

10.9 Assignment. This Agreement is personal to Executive, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Executive. The Company may assign this Agreement
without Executive’s consent, including to any Subsidiary and to any successor
(whether by merger, purchase or otherwise) to all or substantially all of the
equity, assets or businesses of the Company.

10.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.

 

13



--------------------------------------------------------------------------------

10.11 Titles and Headings; Interpretation. Titles and headings to Sections
hereof are for the purpose of reference only and shall in no way limit, define
or otherwise affect the provisions hereof. Any and all Exhibits or attachments
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes. The word “or” as used herein is not
exclusive and is deemed to have the meaning “and/or.” The words “herein”,
“hereof”, “hereunder” and other compounds of the word “here” shall refer to the
entire Agreement, including all Exhibits attached hereto, and not to any
particular provision hereof. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter. Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against any party hereto, whether under any rule of construction or otherwise.
On the contrary, this Agreement has been reviewed by each of the parties hereto
and shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the parties
hereto.

10.12 Third-Party Beneficiaries. Each Subsidiary shall be a third-party
beneficiary of Executive’s obligations under Articles V, VI and VII hereunder
and shall be entitled to enforce such obligations as if a party hereto.

10.13 Section 409A.

(a) General. Any compensation or benefits made to Executive under the terms of
this Agreement (as described above) may constitute nonqualified deferred
compensation for purposes of Section 409A. Accordingly, notwithstanding any
provision contained herein, this Agreement shall be interpreted in a manner that
is consistent with Section 409A and the regulatory guidance issued thereunder.
In the event that any provision of this Agreement conflicts with Section 409A or
the regulatory guidance issued thereunder, such provision is to that extent
superseded by the applicable Section 409A standards for nonqualified deferred
compensation plans to satisfy the requirements of Section 409A. Notwithstanding
the foregoing, the Company makes no representations that the compensation and
benefits provided under this Agreement are exempt from, or compliant with,
Section 409A and in no event shall the Company or any of its affiliates be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by Executive on account of non-compliance with
Section 409A.

(b) General Suspension of Payments. Notwithstanding any contrary provisions in
this Agreement, if Executive is a “specified employee,” as such term is defined
within the meaning of Section 409A, as determined by policies established by the
Company’s Board, any payments or benefits which are classified as “nonqualified
deferred compensation” for purposes of Section 409A and are payable or provided
as a result of Executive’s termination of employment that would otherwise be
paid or provided within six months and one day of such termination (other than
due to death or “disability”, as such term is defined within the meaning

 

14



--------------------------------------------------------------------------------

of Section 409A) shall instead be paid or provided on the earlier of (i) six
months and two days following Executive’s termination, (ii) the date of
Executive’s death, or (iii) any date that otherwise complies with Section 409A.
In the event that Executive is entitled to receive payments during the
suspension period provided under this Section, Executive shall receive the
accumulated benefits that would have been paid or provided under this Agreement
within the six month and one day suspension period on the earliest day that
would be permitted under Section 409A.

(c) Separation from Service. For all purposes of this Agreement, Executive shall
be considered to have terminated employment with the Company when Executive
incurs a “separation from service” with the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Code and applicable administrative guidance
issued thereunder; provided, however, that whether such a separation from
service has occurred shall be determined based upon a reasonably anticipated
permanent reduction in the level of bona fide services to be performed to no
more than twenty percent (20%) of the average level of bona fide services
provided in the immediately preceding thirty-six (36) months.

(e) Separate Payments. For purposes of Section 409A, any right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments so that each payment is designated as a separate
payment for purposes of Section 409A, and any rights and benefits under this
Agreement shall be treated as rights to separate payments for purposes of
Section 409A.

(f) Amendment. In the event that the Company determines that any amounts payable
hereunder will be taxable to Executive under Section 409A or the regulatory
guidance issued thereunder prior to payment to Executive, then the Company may
(i) adopt amendments to this Agreement, including amendments with retroactive
effect, that the Company determines necessary or appropriate to preserve the
intended tax treatment of the benefits provided hereunder and/or (ii) take such
other actions as the Company determines necessary or appropriate to avoid the
imposition of tax under Section 409A.

10.14 Limitation. Subject to the termination provisions contained herein, this
Agreement shall not confer any right or impose any obligation on the Company to
continue the employment of Executive in any capacity or limit the right of the
Company or Executive to terminate Executive’s employment.

10.15 Provisions Regarding Effective Date. As indicated in this Agreement, this
Agreement is effective as of the Effective Date, and accordingly in connection
therewith the parties agree that the following shall apply:

(a) This Agreement shall from and after its execution by the parties be an
agreement binding upon and enforceable by both the Company and Executive subject
to the application of the provisions hereof generally being effective as of the
Effective Date.

(b) In the event that Executive terminates this Agreement at any time prior to
the Effective Date, this Agreement shall be null and void and of no force and
effect.

[Signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year indicated above.

 

COMPANY: C&J ENERGY SERVICES, INC. By:   /s/ Theodore R. Moore Name:   Theodore
R. Moore Title:   Executive Vice President, General Counsel EXECUTIVE: /s/ James
H. Prestidge, Jr. James H. Prestidge, Jr.



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED AREA



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE AGREEMENT

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of
April 1, 2013, by and among James H. Prestidge, Jr. (“Executive”) and C&J Energy
Services, Inc. (the “Company”).

1. For good and valuable consideration, including the Company’s provision of a
payment and/or benefits to Employee in accordance with Section 4.2(b) of the
Employment Agreement, Executive hereby releases, discharges and forever acquits
the Company, its affiliates and Subsidiaries (as defined in the Employment
Agreement) and their respective past, present and future stockholders, members,
partners, directors, managers, employees, agents, attorneys, heirs,
representatives, successors and assigns, as well as all employee benefit plans
maintained by the Company or any of its affiliates or Subsidiaries and all
fiduciaries, trustees and administrators of any such plans, in their personal
and representative capacities (collectively, the “Company Parties”), from
liability for, and hereby waives, any and all claims, damages, or causes of
action of any kind related to Executive’s employment with any Company Party, the
termination of such employment, and any other acts or omissions related to any
matter occurring on or prior to the date that Executive executes this Agreement
including, without limitation, any alleged violation through the date of this
Agreement of: (i) the Age Discrimination in Employment Act of 1967, as amended;
(ii) Title VII of the Civil Rights Act of 1964, as amended; (iii) the Civil
Rights Act of 1991; (iv) Sections 1981 through 1988 of Title 42 of the United
States Code, as amended; (v) the Employee Retirement Income Security Act of
1974, as amended (“ERISA”); (vi) the Immigration Reform Control Act, as amended;
(vii) the Americans with Disabilities Act of 1990, as amended; (viii) the
National Labor Relations Act, as amended; (ix) the Occupational Safety and
Health Act, as amended; (x) the Family and Medical Leave Act of 1993; (xi) any
foreign, federal, state or local anti-discrimination or anti-retaliation law;
(xii) any foreign, federal, state or local wage and hour law; (xiii) any other
local, state, federal or foreign law, regulation or ordinance; (xiv) any public
policy, contract, tort, or common law claim; (xv) any allegation for costs,
fees, or other expenses including attorneys’ fees incurred in, or with respect
to, a Released Claim; (xvi) any and all rights, benefits or claims Executive may
have under the Employment Agreement or any other employment contract or stock or
equity-based compensation plan or contract with any Company Party and (xvii) any
claim for compensation or benefits of any kind not expressly set forth in
Section 4.2(b) of the Employment Agreement, (collectively, the “Released
Claims”). In no event shall the Released Claims include (a) any claim which
arises after the date Executive executes this Agreement, (b) any claim to vested
benefits under an employee benefit plan of any Company Party that is subject to
ERISA, (c) any claims for contractual severance payments under Section 4.2(b) of
the Employment Agreement, or (d) any claims for indemnification that arise after
the date that Executive executes this Agreement. This Agreement is not intended
to indicate that any such claims exist or that, if they do exist, they are
meritorious. Rather, Executive is simply agreeing that, in exchange for the
consideration recited in the first sentence of this paragraph, any and all
potential claims of this nature that Executive may have against the Company
Parties, regardless of whether they actually exist, are expressly settled,
compromised and waived. By signing this Agreement, Executive is bound by
it. Anyone who succeeds to Executive’s rights and responsibilities, such as
heirs or the executor of Executive’s estate, is also bound by this
Agreement. This release also



--------------------------------------------------------------------------------

applies to any claims brought by any person or agency or class action under
which Executive may have a right or benefit. Notwithstanding the release of
liability contained herein, nothing in this Agreement prevents Executive from
filing any non-legally waivable claim (including a challenge to the validity of
this Agreement) with the Equal Employment Opportunity Commission (“EEOC”) or
comparable state or local agency or participating in any investigation or
proceeding conducted by the EEOC or comparable state or local agency; however,
Executive understands and agrees that Executive is waiving any and all rights to
recover any monetary or personal relief or recovery as a result of such EEOC or
comparable state or local agency proceeding or subsequent legal actions. THIS
RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER
GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE
COMPANY PARTIES.

2. Executive agrees not to bring or join any lawsuit against any of the Company
Parties in any court relating to any of the Released Claims. Executive
represents and warrants that he has not brought or joined any lawsuit or filed
any charge or claim against any of the Company Parties in any court or before
any government agency and has made no assignment, sale, delivery, transfer or
conveyance of any rights Executive has asserted or may have against any of the
Company Parties to any person or entity, in each case, with respect to any
Released Claims.

3. By executing and delivering this Agreement, Executive expressly acknowledges
that:

(a) Executive has carefully read this Agreement;

(b) Executive has had at least [21] [45] days to consider this Agreement before
the execution and delivery hereof to the Company [Add if 45-day period applies:
, and Executive acknowledges that he has been provided (1) a list of the
positions and ages of those employees selected for termination (or participation
in the exit incentive or other employment termination program); (2) a list of
the ages of those employees not selected for termination (or participation in
such program); and (3) information about the unit affected by the employment
termination program of which Executive’s termination was a part, including any
eligibility factors for such program and any time limits applicable to such
program];

(c) Executive has been and hereby is advised in writing to discuss this
Agreement with an attorney of his choice and Executive has had adequate
opportunity to do so prior to executing this Agreement;

(d) Executive fully understands the final and binding effect of this Agreement;
the only promises made to Executive to sign this Agreement are those stated in
the Employment Agreement and herein; and Executive is signing this Agreement
knowingly, voluntarily and of his own free will, and Executive understands and
agrees to each of the terms of this Agreement; and



--------------------------------------------------------------------------------

(e) With the exception of any sums that Executive may be owed pursuant to
Section 4.2(b) of the Employment Agreement, Executive has been paid all wages
and other compensation to which Executive is entitled under the Employment
Agreement and received all leaves (paid and unpaid) to which Executive was
entitled during the Employment Period (as defined in the Employment Agreement).

Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven-day period beginning on the date Executive executes this Agreement
(such seven day period being referred to herein as the “Release Revocation
Period”). To be effective, such revocation must be in writing signed by Employee
and must be received by the Board of Directors of the Company before 11:59 p.m.,
Houston, Texas time, on the last day of the Release Revocation Period. If an
effective revocation is delivered in the foregoing manner and timeframe, this
Agreement shall be of no force or effect and shall be null and void ab
initio. No consideration shall be paid if this Agreement is revoked by Executive
in the foregoing manner.

Executed on this                      day of                     ,
                    .

 

  James H. Prestidge, Jr.